PER CURIAM.
Plaintiff Technitrol, Inc. appeals from an order granting summary judgment, based upon laches, in favor of the defendant NCR Corporation. Defendant NCR Corporation cross-appeals from the same order, arguing that it should have been awarded attorney fees under 35 U.S.C. § 285. Although the District Court did not finally adjudicate the claims against another defendant, the order is appealable because it included a determination and direction for the entry of judgment as to NCR pursuant to Rule 54(b), Fed.R.Civ.P. We affirm the judgment of the District Court in all respects and adopt Parts I through IV of the memorandum opinion and order of that court, Technitrol, Inc. v. Memorex Corp., 376 F.Supp. 828 (N.D.Ill.1974), as the opinion of this court.
Affirmed.